Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144184                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ATTORNEY GENERAL,                                                                                        Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 144184
                                                                    COA: 306685
                                                                    Ingham CC: 11-000538-CZ
  CIVIL SERVICE COMMISSION and STATE
  PERSONNEL DIRECTOR,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.

         MARKMAN, J. (dissenting).

         I would grant the Attorney General’s motion to bypass the Court of Appeals. In
  my judgment, this dispute, concerning the constitutionality of the Civil Service
  Commission’s authorization of expanded health-care benefits for certain public
  employees, as with the recent dispute concerning the constitutionality of the emergency
  financial managers act, In re Executive Message, 490 Mich 999 (2012), presents
  questions of Michigan constitutional law that warrant the expedited consideration of the
  highest court of this state. Individuals and communities that are immediately affected, as
  well as the citizenry generally, whose constitution is at issue, are entitled to dispositive
  resolutions of these disputes in a reasonably facilitated manner. I would have treated
  each of these disputes as priority matters for our consideration. I respectfully dissent.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2012                      _________________________________________
           t0320                                                               Clerk